Case 1:19-cr-00015-JMS-WRP Document 6 Filed 02/12/19 Pagelof3 PagelID #: 58

ORIGINAL FILED IN THE

UNITED STATES DISTRICT COURT

MATTHEW G. WHITAKER DISTRICT OF HAWAII

Acting Attorney General FEB 1 2 2019 KK
ROBERT S. BREWER, JR. (Vero ane Vhindée
United States Attorney a SE BeRA. CLERK’

MICHAEL G. WHEAT, CBN 118598
ERIC J. BESTE, CBN 226089

JANAKI S. GANDHI, CBN 272246
COLIN M. MCDONALD, CBN 286561
Special Attorneys of the United States
880 Front Street, Room 6293

San Diego, CA 92101

Tel: 619-546-8437/6695/88 17/9144
Email: michael.wheat@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

 

Case No. CR 19-0015-JMS-RLP
UNITED STATES OF AMERICA,

Plaintiff, MOTION TO UNSEAL INDICTMENT
Vv.
RUDOLPH B. PUANA (1),

KATHERINE P. KEALOHA (2),
Defendants.

 

 

MOTION TO UNSEAL INDICTMENT

COMES NOW the plaintiff, United States of America, by and through its
counsel, Matthew G. Whitaker, Acting Attorney General, and Michael G. Wheat,
Eric J. Beste, Janaki S. Gandhi, and Colin M. McDonald, Special Attorneys, and
Case 1:19-cr-00015-JMS-WRP Document 6 Filed 02/12/19 Page2of3 PagelD #: 59

respectfully moves this Honorable Court, for an order unsealing the Indictment in
this case.

Defendant RUDOLPH B. PUANA having been arrested, and expected to
appear for arraignment and plea on Wednesday February 13, 2019.
DATED: February 12, 2019, at Honolulu, Hawaii.
Respectfully submitted,

MATTHEW G. WHITAKER
Acting Attorney General

ROBERT S. BREWER, JR.
United States Attorney

Ce. Mberalel
MICHAEL G. WHEAT

ERIC J. BESTE

JANAKI S. GANDHI

COLIN M. MCDONALD

Special Attorneys of the United States
Case 1:19-cr-00015-JMS-WRP Document6 Filed 02/12/19 Page3of3 PagelD #: 60

MATTHEW G. WHITTAKER
Acting Attorney General

MICHAEL G. WHEAT, CBN 118598
ERIC J. BESTE, CBN 226089
JANAKI S. GANDHI, CBN 272246
COLIN M. MCDONALD, CBN 286561
Special Attorneys

880 Front Street, Room 6293

San Diego, CA 92101

Tel: 619-546-8437/88 17/9144

Email: michael.wheat@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

 

UNITED STATES OF AMERICA,
Plaintiff,
V.

RUDOLPH B. PUANA (1),
KATHERINE P,. KEALOHA (2),
Defendants.

 

 

Case No. CR 19-0015-JMS-RLP

PROPOSED ORDER

ORDER
THIS Honorable Court, after having considered the Motion to Unseal the
Indictment, upon the recent arrest of Defendant RUDOLPH B. PUANA, and good

cause appearing therefore,

The Motion to Unseal the Indictment is hereby GRANTED.

 

Date RICHARD L. PUGLISI
United States Magistrate Judge
District of Hawaii

3
